                                                                Case
                                                                Case 2:19-cv-01091-APG-NJK
                                                                     2:19-cv-01091-APG-NJK Document
                                                                                           Document 54
                                                                                                    53 Filed
                                                                                                       Filed 09/15/20
                                                                                                             09/14/20 Page
                                                                                                                      Page 1
                                                                                                                           1 of
                                                                                                                             of 6
                                                                                                                                6



                                                            1   ALVERSON TAYLOR & SANDERS
                                                                KURT R. BONDS, ESQ.
                                                            2   Nevada Bar No. 6228
                                                            3   DAVID M. SEXTON, ESQ.
                                                                Nevada Bar No. 14951
                                                            4   6605 Grand Montecito Parkway, Suite 200
                                                                Las Vegas, Nevada 89149
                                                            5   (702) 384-7000
                                                                efile@alversontaylor.com
                                                            6   Attorneys for Plaintiffs
                                                            7
                                                                                                   UNITED STATES DISTRICT COURT
                                                            8
                                                                                                     FOR THE DISTRICT OF NEVADA
                                                            9
                                                           10       EMILY SEARS, NAJOME COLON a/k/a GIA
                                                                                                                                 Case No. 2:19-cv-01091-APG-NJK
                                                                    MACOOL, RACHEL BERNSTEIN a/k/a
                                                           11
                                                                    RACHEL KOREN, LUCY PINDER, and
                                                           12       MARIANA DAVALOS
ALVERSON TAYLOR & SANDERS




                                                           13                                                                    ORDER GRANTING  STIPULATION
                                                                                                                                                       FOR TO
                            6605 GRAND MONTECITO PARKWAY




                                                                                            Plaintiffs,                          STIPULATION AND ORDER
                                                                                                                                 EXTEND STAY
                                                                                                                                 EXTENSION STAY
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                                      vs.
                                       (702) 384-7000




                                                                                                                                 (THIRD REQUEST TO EXTEND
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                    RUSSELL ROAD FOOD AND BEVERAGE,                              STAY)
                                                           16
                                                                    LLC d/b/a CRAZY HORSE III
                                                           17       GENTLEMEN’S CLUB; and SN
                                                                    INVESTMENT PROPERTIES, LLC d/b/a
                                                           18
                                                                    CRAZY HORSE III GENTLEMEN’S CLUB
                                                           19
                                                                                            Defendants.
                                                           20

                                                           21              COMES NOW Plaintiffs, EMILY SEARS, NAJOME COLON aka GIA MACOOL,
                                                           22
                                                                RACHEL BERNSTEIN a/k/a RACHEL KOREN, LUCY PINDER 1 and MARIANA
                                                           23
                                                                DAVALOS, (“Plaintiffs”) by and through their counsel of record, KURT R. BONDS, ESQ. and
                                                           24
                                                                DAVID M. SEXTON, ESQ. of ALVERSON TAYLOR & SANDERS and Defendants,
                                                           25

                                                           26   RUSSELL ROAD FOOD AND BEVERAGE, LLC d/b/a CRAZY HORSE III GENTLEMEN’S

                                                           27   CLUB (“Russell Road”) and SN INVESTMENT PROPERTIES LLC (“SN Investment”)

                                                           28   1
                                                                    Lucy Pinder was previously dismissed from this matter. [Dkt. 46].
                                                                                                                           1                         KB/26281
                                                                Case
                                                                Case 2:19-cv-01091-APG-NJK
                                                                     2:19-cv-01091-APG-NJK Document
                                                                                           Document 54
                                                                                                    53 Filed
                                                                                                       Filed 09/15/20
                                                                                                             09/14/20 Page
                                                                                                                      Page 2
                                                                                                                           2 of
                                                                                                                             of 6
                                                                                                                                6



                                                            1   (collectively with Russell Road, “Defendants”) by and through its counsel of record, JEFFERY
                                                            2   A. BENDAVID, ESQ. and STEPHANIE J. SMITH, ESQ. of BENDAVID LAW, and hereby
                                                            3
                                                                submit this request for an additional extension of the stay previously ordered and extended by
                                                            4
                                                                this Court due to the ongoing concerns and restrictions surrounding the COVID-19 pandemic.
                                                            5
                                                                Many experts expect the pandemic to worsen during the fall season and although vaccines are in
                                                            6

                                                            7   the works, they are not likely to be ready before the beginning of next year. Additionally, the

                                                            8   restrictions put in place by Governor Sisolak halting the reopening of Nevada remain in place,

                                                            9   significantly impacting Defendants’ business.
                                                           10          The Parties originally submitted a joint motion for stay due to the developing crisis
                                                           11
                                                                surrounding the pandemic from COVID-19, and then a subsequent stipulation to extend the stay
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                for 30 days to determine what new developments may occur in response to the ongoing
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                pandemic. [Dkts. 41, 44, 48]. Based on the good cause presented in the previous motion,
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                stipulations, and the stay, including but not limited to the Parties’ mutual inability to
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16   meaningfully participate in the discovery process due to the multiple restrictions, closures, and

                                                           17   various other directives by the Governor of Nevada, the Center for Disease Control, and the
                                                           18
                                                                Federal Government, this Court granted the Parties’ request for a stay. [Dkt. 42, 44, 48]. That
                                                           19
                                                                stay was then extended for an additional 30 days at the joint request of the Parties due to the fact
                                                           20
                                                                that the reopening of Nevada and loosening of restrictions was not progressing as quickly as the
                                                           21
                                                                Parties had hoped. [Dkt. 49, 50]. After reevaluating the status of the case and COVID-19
                                                           22

                                                           23   restrictions, the Parties requested and were granted an additional 45 day extension to the stay.

                                                           24   [Dkt. 51, 52].
                                                           25          The Parties have conferred to evaluate the current status of this matter and the COVID-19
                                                           26
                                                                restrictions. Additionally, the Parties have considered that many experts expect the pandemic to
                                                           27

                                                           28

                                                                                                                 2                              KB/26281
                                                                Case
                                                                Case 2:19-cv-01091-APG-NJK
                                                                     2:19-cv-01091-APG-NJK Document
                                                                                           Document 54
                                                                                                    53 Filed
                                                                                                       Filed 09/15/20
                                                                                                             09/14/20 Page
                                                                                                                      Page 3
                                                                                                                           3 of
                                                                                                                             of 6
                                                                                                                                6



                                                            1   worsen as the fall season and its accompanying colder weather settles in. 2 Moreover, experts
                                                            2   working to develop a vaccine predict that the most likely timetable for a vaccine to be ready and
                                                            3
                                                                begin to be distributed is the beginning of 2021. 3 Although Nevada previously commenced
                                                            4
                                                                some phased processes to return to conducting normal business, this reopening has halted and
                                                            5
                                                                there are still numerous restrictions in place, including additional restrictions being imposed, in
                                                            6

                                                            7   particular ones that impact the Defendant in this matter. Additionally, neighboring jurisdictions

                                                            8   have also halted or reversed some of their re-openings, and the Parties anticipate that there may

                                                            9   be additional restrictions to follow in Nevada.           Plaintiffs still reside in other jurisdictions
                                                           10   (including international) and there are still varying levels of restrictions, stay-at-home orders, and
                                                           11
                                                                other directives advising against any non-essential travel for the Plaintiffs and other anticipated
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                key witnesses. Also, even though discovery has been stayed, the Parties are still discussing the
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                possibility of the resolution of this matter; however, based on the current restrictions,
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                communications have continued to be delayed. Additionally, the fact that gentlemen’s clubs are
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16   still shuttered at the governor’s order in Nevada, and have been for over six months, has

                                                           17   presented Defendant with ongoing and severe financial difficulties that will have a significant
                                                           18
                                                                impact on their ability to engage in needed discovery and meaningful settlement talks if the stay
                                                           19
                                                                in this matter is not extended. These extraordinary circumstances warrant good cause to extend
                                                           20
                                                                the present stay.
                                                           21
                                                                        The present stay is set to expire on September 17, 2020, as such the Parties request an
                                                           22

                                                           23   additional three months, until December 18, 2020, in order to continue to accommodate the

                                                           24   unprecedented events occurring globally, evaluate the status of reopening, and determine the best
                                                           25   course of action, while also continuing to discuss the possibility of other resolution of the matter.
                                                           26
                                                                The Parties realize that they have previously requested the stay to be extended and that three
                                                           27
                                                                2
                                                                  https://www.washingtonpost.com/health/coronavirus-fall-projections-second-wave/2020/09/04/6edb3392-ed61-
                                                           28   11ea-99a1-71343d03bc29_story.html
                                                                3
                                                                  https://www.foxnews.com/health/coronavirus-vaccine-timeline-fauci
                                                                                                                     3                                 KB/26281
                                                                Case
                                                                Case 2:19-cv-01091-APG-NJK
                                                                     2:19-cv-01091-APG-NJK Document
                                                                                           Document 54
                                                                                                    53 Filed
                                                                                                       Filed 09/15/20
                                                                                                             09/14/20 Page
                                                                                                                      Page 4
                                                                                                                           4 of
                                                                                                                             of 6
                                                                                                                                6



                                                            1   months is not an insignificant amount of time; however, the Parties have conferred and agree that
                                                            2   the nature of the coronavirus has been too unpredictable to allow a good faith belief that they
                                                            3
                                                                will be able to resume the needed discovery during the next three months. The Parties have
                                                            4
                                                                evaluated the situation in depth and believe that the most prudent course of action is to extend
                                                            5
                                                                the stay for three months and reevaluate in December when there will be more information about
                                                            6

                                                            7   how the virus reacts and spreads during all seasons, as well as the progress made toward a

                                                            8   vaccine. An additional three months will conserve the resources of the Parties and their counsel

                                                            9   and promote judicial economy by allowing the Parties to reevaluate when there has been more
                                                           10   time and data to consider as to the best course to resume discovery in this matter. The Parties
                                                           11
                                                                also believe that due to the delays that COVID-19 has caused throughout the nation in general,
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                and judicial system in particular, the requested extension will not significantly impact when this
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                case will be going to trial, if that becomes necessary. As such, good cause exists for the
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                requested extension of stay.
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16   1.     Discovery That Has Been Completed

                                                           17          The parties have completed the following discovery:
                                                           18
                                                                         •   Plaintiffs served their first set of written discovery on October 29, 2019.
                                                           19
                                                                         •   Defendants served responses on December 20, 2019.
                                                           20
                                                                         •   Plaintiffs served their second set of written discovery on November 19, 2019.
                                                           21

                                                           22            •   Defendants responded on January 6, 2020.

                                                           23            •   Defendants served their first set of written discovery on January 10, 2020.
                                                           24            •   Plaintiffs responded on February 18, 2020.
                                                           25
                                                                         •   Defendants served their second set of requests for production on February 26, 2020.
                                                           26
                                                                         •   Defendants noticed the depositions of Plaintiffs on February 6, 2020, and amended
                                                           27

                                                           28                notices of deposition on February 25, 2020, based on a meet and confer of the

                                                                                                                 4                              KB/26281
                                                                Case
                                                                Case 2:19-cv-01091-APG-NJK
                                                                     2:19-cv-01091-APG-NJK Document
                                                                                           Document 54
                                                                                                    53 Filed
                                                                                                       Filed 09/15/20
                                                                                                             09/14/20 Page
                                                                                                                      Page 5
                                                                                                                           5 of
                                                                                                                             of 6
                                                                                                                                6



                                                            1                Parties.
                                                            2            •   Both Plaintiffs and Defendants provided their initial expert disclosures on March 2,
                                                            3
                                                                             2020.
                                                            4
                                                                2.     Discovery That Remains to Be Completed
                                                            5
                                                                       The following discovery by the parties remains to be completed:
                                                            6

                                                            7            •   The Parties will conduct depositions of necessary parties, including the Plaintiffs,

                                                            8                Defendants’ corporate representatives, and experts.
                                                            9            •   The Parties will serve expert rebuttal reports, if any are determined to be necessary.
                                                           10
                                                                         •   The Parties anticipate additional written discovery and/or depositions to be
                                                           11
                                                                             conducted based on additional information that the Parties are discovering.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                3.     Reasons Why Remaining Discovery Was Not Completed
                                                           13
                            6605 GRAND MONTECITO PARKWAY

                                 LAS VEGAS, NEVADA 89149




                                                           14          The discovery that remains to be complete has not been and cannot be completed within
                                       (702) 384-7000
                                         LAWYERS




                                                                the time limits set by the current discovery plan. There may be additional disputes, and/or
                                         SUITE 200




                                                           15

                                                           16   disputes to resolved regarding written discovery, deposition scheduling, travel, social distancing
                                                           17
                                                                requirements, and additional health concerns.
                                                           18
                                                                       As the Court is aware, prior to the stay entered by this Court, Parties were trying to
                                                           19
                                                                coordinate depositions, which was practically impossible as none of the Plaintiffs live in Las
                                                           20
                                                                Vegas, Nevada, and some live outside of the country, and there were, and continue to be,
                                                           21

                                                           22   significant travel restrictions in place. Obviously, the Parties have not conducted any additional

                                                           23   discovery since the Joint Motion for a Stay of Discovery due to the fact that said Motion was
                                                           24   granted and discovery has been stayed in this case since that time. The Parties were hopeful at
                                                           25
                                                                that time that the concerns and restrictions brought on by the COVID-19 pandemic would be
                                                           26
                                                                resolved by now, or at least that the Parties would have a better idea of when the restrictions and
                                                           27
                                                                regulations would be lifted. However, even with the extension granted thus far, it is still unclear
                                                           28

                                                                                                                 5                             KB/26281
                                                                Case
                                                                Case 2:19-cv-01091-APG-NJK
                                                                     2:19-cv-01091-APG-NJK Document
                                                                                           Document 54
                                                                                                    53 Filed
                                                                                                       Filed 09/15/20
                                                                                                             09/14/20 Page
                                                                                                                      Page 6
                                                                                                                           6 of
                                                                                                                             of 6
                                                                                                                                6



                                                            1   when the restrictions that have been put in place will be resolved and, if anything, the concerns
                                                            2   and restrictions caused by the COVID-19 pandemic have only just begun to be lifted; however
                                                            3
                                                                such restrictions are still significantly impacting Defendants.
                                                            4
                                                                       The Parties agree that an extension of the present stay is needed for the reasons discussed
                                                            5
                                                                above and the Parties affirm that this extension is sought in good faith, and not for reasons of
                                                            6

                                                            7   undue delay.

                                                            8          IT IS SO STIPULATED.

                                                            9
                                                                  Dated: September 14, 2020                          Dated: September 14, 2020
                                                           10
                                                                  ALVERSON TAYLOR & SANDERS                          BENDAVID LAW
                                                           11
                                                                  By: /s/ David M. Sexton, Esq._________             By: /s/ Stephanie J. Smith___________
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                  DAVID M. SEXTON, ESQ.                              STEPHANIE J. SMITH, ESQ.
                                                           13     Nevada Bar No. 14951                               Nevada Bar No. 11280
                            6605 GRAND MONTECITO PARKWAY




                                                                  6605 Grand Montecito Parkway, Suite 200            7301 Peak Dr., Suite 150
                                 LAS VEGAS, NEVADA 89149




                                                           14     Las Vegas, Nevada 89149                            Las Vegas, Nevada 89128
                                       (702) 384-7000




                                                                  Attorneys for Plaintiffs                           Attorneys for Defendants
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16
                                                                                                    SCHEDULING ORDER
                                                           17

                                                           18          Based upon a showing of good cause, the Parties’ request to extend the present stay from

                                                           19   September 17, 2020 to December 18, 2020 is granted with the Parties to submit a proposed
                                                           20                                                               NO FURTHER
                                                                                                  18 day of December, 2020. EXTENSIONS WILL BE
                                                                revised discovery schedule by the ___
                                                           21                                                               GRANTED
                                                                       IT IS SO ORDERED.
                                                           22
                                                                       DATED this ___       September
                                                                                  15 day of _______________, 2020.
                                                           23

                                                           24

                                                           25                                                         ____________________________________
                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                           26

                                                           27

                                                           28

                                                                                                                 6                            KB/26281
